Name: 82/221/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 16 April 1982 suspending imports of all products originating in Argentina
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-16

 Avis juridique important|41982D022182/221/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 16 April 1982 suspending imports of all products originating in Argentina Official Journal L 102 , 16/04/1982 P. 0003 - 0003*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 16 April 1982 suspending imports of all products originating in Argentina (82/221/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Imports of all products covered by the ECSC Treaty and originating in Argentina for the purpose of putting them into free circulation in a Member State of the Community are hereby suspended. Article 2 1. This Decision shall not preclude the putting into free circulation of products originating in Argentina: - accompanied by import documents issued before the date of its entry into force which mention Argentina as the country of origin, or - to be imported in execution of contracts concluded before that date, or - in course of shipment to the Community at that date. 2. Paragraph 1 shall not apply to imports into the United Kingdom of products covered by this Decision which were the subject of measures adopted by the United Kingdom with effect from 7 April. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 17 May 1982. Before that date, the desirability of extending, amending, or, if necessary, repealing this Decision shall be examined. Done at Brussels, 16 April 1982. The President L. TINDEMANS